Title: To George Washington from John Cosens Ogden, 26 November 1796
From: Ogden, John Cosens
To: Washington, George


                        
                            Sir, 
                            Lansingburgh, Novr 26th 1796
                        
                        I know not what apology to make for writing this, nor where to begin. So many
                            disagreeable events crowd upon the mind, when I recollect the causes, which have conspired to
                            produce misery to a venerable Lady, that I should be forever silent, on the subject, did not
                            humanity for suffering virtue direct me to proceed.
                        Madam Wooster, at a time of life when the infirmities of age are taking fast
                            and deep root, is without any other support, than such as the good will of her friends may
                            afford. A long series of unavoidable occurrences, have done this. Industrious, economical and
                            frugal during her whole life, the events of war, such as taxes, deprivation of public
                            securities, delayed public justice as to her half pay, and the falling of the value of her
                            real estate, joined to eighteen years destitution of any considerable annual income, and the
                            plundering by the British army, have swept away her patrimony.
                        
                        The last property she held was a farm, whose income was scarcely a competency
                            for her sustenance from year to year; this has been taken from her, and sold to satisfy a
                            demand of Colol Talmage, the President of the order of the Cincinnati in Connecticut. By art
                            and persuasion he led her to become security for her son, in his absence, and without his
                            knowledge or consent, for a property which was totally useless to her son. Colol Talmage
                            after this insisted upon a mortgage, and, then, by the regular process of courts, disposed
                            of her farm by execution. This property she always held so dear and sacred, that when she once
                            before embarked for her son, upon the expectation of his half pay, she suffered Genl
                            Parsons, to cast her into the common prison rather than give it up to him. She informed Colol
                            Talmage, that it was her all. But the address and severrity of this officer, who was
                            young in years, when Genl Wooster was old in public services, have taken it from her. A
                            man of great wealth obtained by speculation consequent upon that loss of life and
                            fortune, which General Wooster experienced by his valor & patriotism has done this,
                            and there is no redress.
                        The daughter of President Clap, one of the first ornaments and greatest
                            benefactors to literature, is thus cast upon the good will of a too hard hearted world. The
                            Widow of a General Officer is now made the subject of that bounty and charity, which, I
                            trust, all who embarked with him in the war and revolution will gladly bestow.
                        
                        General Wooster had not returned from his expedition into Canada, before he was
                            ruined in his fortune. His British half pay was then forfeited. Governor Trumbull had given
                            the naval office to another, and Vermont had deprived him of his military lands.
                            Notwithstanding this, he continued in the service, and bravely lost his life, leaving sorrow
                            & misery to his family for eighteen years. We have enjoyed no public places. I never
                            sought for one. My incomes for several years have been too small to enable me to provide
                            fully for my family. By their united industry, economy, retirement from company and
                            society, they have hither to preserved themselves from distress. By these means their
                            venerable parent Madam Wooster shares with them in their comforts, and is preserved from
                            wretchedness. If in the distribution of your alms, Your Excellency should extend your care
                            and bounty in a small degree to that aged Lady whom I now mention with diffidence and
                            reluctance, your Excellency will bestow a favor upon one who wants but little, and will not
                            want that little long.
                        Her sons errors or misfortunes have been blameably exaggerated to the great
                            injury of his mother, his family and himself. Too sanguine, too unsuspecting of the honor
                            and integrity of others. Depending upon handsome patrimonial expectations, and the gratitude
                            and justice of the public to his fathers memory and the family, he has been plunged into
                            trouble wantonly, and needlessly . A Mother’s prudence was not proof against the
                            calls of young dependants and the idol of her fathers and husband hearts. Such was her
                            son with these two illustrious Characters. I have the honor to be Your Excellencys devoted
                            Servt
                        
                            John C. Ogden
                            
                        
                    